DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s responses filed on 11/30/2020 and 01/25/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Salen on 02/10/2021.

The application has been amended as follows: 
Claim 1
Line 9: “the dehydrogenation catalyst comprises supported metals comprising”
 15, and”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-10, filed 01/25/2021, with respect to the rejections of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively demonstrated criticality and unexpected results of the claimed molar ratio of at least one metal element in group 14 to Pt of 5.4 to 15. The Applicant has provided experimental data which clearly demonstrates that the claimed range provides unexpectedly superior yields of para-xylene which is not recognized by the prior art. Therefore, the rejections of claims 1-12 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses or reasonably suggests a method for producing p-xylene as recited in claim 1 wherein the a molar ratio of at least one metal in group 14 to Pt in a dehydrogenation catalyst is from 5.4 to 15. 
The closest prior art of record is Jan et al. (US 2008/0312482 A1). Jan discloses a process for para-xylene production from 2,4,4-trimethylpentene as contained in butene dimers comprising:
dimerization of a feed comprising isobutene by contacting a dimerization catalyst to produce C8 compounds comprising a dimer of isobutene ([0012]); and
aromatization of the dimer product by contacting the dimer product with an aromatization catalyst capable of producing para-xylene through a cyclization/dehydrogenation reaction of the C8 compound ([0013]; [0044]).
Jan discloses that the concentration of tin in the catalyst may be within the range of 0.001 to 5.0 wt% ([0042]). The claimed content of the least one metal element in group 14 in the range of 4 mass% or more overlaps the range taught by the prior art and is therefore considered prima facie obvious. 
Jan differs from the claimed invention in that Jan fails to disclose (I) that the feed rich in isobutene is provided from a C4 fraction comprising at least isobutene as a product formed by fluidized catalytic cracking of a heavy oil fraction and (II) the molar ratio of metal element from group 14 to Pt is from 5.4 to 15.

 Yamakawa et al. (US 2014/0128652 A1), directed to a method for producing diisobutylene using mixed C4 fractions as a raw material, teaches that feeds for dimerization of isobutene comprising high isobutene concentrations may be produced from C4 fractions obtained from an FCC process (Abstract; [0021]-[0023]). While Yamakawa does not explicitly disclose that the FCC process involves the fluidized catalytic cracking of a heavy oil fraction, it is known in the art that C4 fractions obtained by FCC are generated though catalytic cracking of heavy oils and FCC is conventionally directed to the catalytic cracking of heavy oil fractions and therefore one of ordinary skill in the art would reasonably consider the FCC process taught by Yamakawa as being directed to FCC of a heavy oil fraction. Yamakawa further discloses dimerization of isobutene to produce diisobutylene, however, fails to disclose dehydrogenation of the diisobutylene and the dehydrogenation catalyst as claimed. 

The closest prior art directed to a molar ratio of a group 14 metal to Pt in a dehydrocyclization reaction is Bogdan et al. (U.S. Patent No. 6,177,601). Bogdan, directed to an aromatization process that is selective for dehydrocyclization of paraffins and olefins to aromatics similarly as that of Jan, discloses a similar catalyst composition comprising tin, platinum on a support comprising Al and Mg (col. 2, lines 14-17; col. 10, line 60 to col. 11, line 35). Bogdan discloses that C8 paraffins and olefins may be converted selectively to aromatics (col. 3, lines 56-67). Bogdan teaches that the ratio of tin to platinum of the finished catalyst affects catalyst performance and that a mass ratio of Sn/Pt is advantageously 3 or more (col. 11, lines 29-34; Fig. 4) and provides an example in which the Sn/Pt mass ratio is approximately 3.33,  which corresponds to a molar ratio of about 5.5. While the range taught by Bogdan overlaps the claimed range, the Applicant has established criticality and unexpected results that are not recognized in the prior art and rebuts the prima facie case of obviousness over the prior art. 
The Applicant has provided evidence that the claimed range results in unexpectedly superior yield of para-xylene (see Applicant remarks dated 01/25/2021 and declaration submitted 01/25/2021). Bogdan merely suggests that a mass ratio of Sn/Pt of 3 or more may be advantageous and may improve conversion as noted in Fig. 4, however, Bogdan fails to recognize the improvement in para-xylene yield within the claimed molar ratio range that the Applicant shown. Therefore, Bogdan fails to direct or motivate one of ordinary skill in the art to the claimed molar ratio range and one would not have reasonably arrived at the claimed range without the insight from the Applicant.  

As such, the Applicant’s evidence of criticality and unexpected results are sufficient for rebutting the prima facie case of obviousness over the prior art of record and claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bogdan et al. (US 2007/0060779 A1), directed to isomerization of xylenes, discloses a catalyst comprising tin and platinum, and discloses that the amount of tin is in an atomic ratio to platinum between 1.2:1 to 30:1, preferably 1.5:1 to 25:1 and in some instances form about 1.5 to 5:1 (Abstract; [0050]). Bogdan is directed to isomerization of a feedstock comprising non-equilibrium xylene and ethylbenzene and not do the cyclization/dehydrogenation of dimers of isobutene. Therefore, one of ordinary skill would not have reasonably considered the teachings in regards to tin to platinum ratio of Bogdan to be applicable to a dehydrocyclization process. Additionally, Bogdan fails to direct or motivate one of ordinary skill to the claimed molar ratio range and fails to recognize the unexpected results and criticality of the claimed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772